Title: To George Washington from Oliver Wolcott, Jr., 29 July 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department July 29th 1795
          
          The Secretary of the Treasury has the honor most respectfully to represent to The President of the United States, that by an Act entitled “an act making further appropriations for the military and naval establishments & for the support of Government,” passed on the 3d day of March 1795, The President of the United States is empowered to borrow of the Bank of the United

States or of any other body politic, person or persons, a sum not exceeding the sums following—vizt
          
            
               The sum appropriated for the support of the military establishment during the year 1795 
              1,469,439.29
            
            
               The sum appropriated for defraying the expense of a detachment of Militia lately under the command of Major Genl Morgan 
                100,682.
            
            
               The sum appropriated for the paymt of military pensions durg the year 1795 
                 85,357.04
            
            
               The sum appropriated for the Contingent Expenses of Government 
                 10,000.  
            
            
               Amounts in the whole to Doll[ar]s 
              1,665,478.33
            
            
               In part of the sums before mentioned a Loan has been obtained of the Bank of the United States under a special Commission from the President for that purpose dated the 21st day of March 1795 for the sum of 
                500,000.
            
            
              which being deducted leaves the sum which the President is authorised by the said recited Act to borrow, in case the exigencies of the public service should render it necessary, being 
              1,165,478.33
            
          
          In addition to the current & ordinary expenses of the Government & the payments of Interest on the Domestic Debt, the following sums will shortly be demandable—vizt
          By the Bank of the United States for six per Cent stock sold to the late Secretary of the Treasury for the purposes of a remittance on account the principal & Interest of the Dutch Debt, payable at the following periods.
          
            
               On the 1st of August next 
                100,000
            
            
               On the 1st of Septembr 
                100,000.
            
            
               On the 1st of October 
                100,000.
            
            
               On the 1st of November 
                200,000.
            
            
               
                500,000.
            
            
               By the holders of bills drawn by the late Minister of France, accepted at the Treasury & payable on the 3d of Septr next 
                272,250.
            
            
            
               By the holders of bills drawn and accepted in like manner, payable on the 5th of November next 
                181,500.
            
            
               There will also become due to the Bank of New York in the course of the present year, the amount of a Loan obtained in October last, being 
                200,000.
            
            
               In addition to the foregoing sums there will be payable to the Bank of the U. States by three instalments on the first of Novr Decr & Jany next ensuing the balance of a Loan of four hundred thousand dollars made of the sd Bank on the 25 of May 1792, amounting to
                300.000.
            
            
               Making in the whole—Dollars 
              1,453,750.
            
          
          As it is certain that the product of the ordinary revenue will be inadequate to the demands for the current service, & to the reimbursement of all those capitals, the Secretary requests the permission of the President to borrow the sum of Five hundred thousand Dollars which he will endeavour so to apply as to prevent an accumulation of Debt bearing interest, & he accordingly transmits a form of a power for that purpose.
          All which is most respectfully submitted by
          
            Olivr WolcottSecry of the Treasy
          
        